Citation Nr: 1603281	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-04 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for service-connected status post left foot second metatarsal fracture.  

(The issue of entitlement to an effective date earlier than March 20, 2012, for the addition of A.K.H. as a dependent to the Veteran's award of VA disability compensation will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from August 1996 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision (issued in April 2007) by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Roanoke, Virginia, now has jurisdiction over this appeal.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the Roanoke RO.  A transcript of the hearing is associated with the record.  

In this regard, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's appeal.  A review of the VBMS claims file reveals a January 2015 Disability Benefits Questionnaire submitted by the Veteran's private physician, which was considered by the Agency of Original Jurisdiction (AOJ) in the January 2015 supplemental statement of the case (SSOC), as well as the March 2015 Travel Board hearing transcript.  The remaining documents in VBMS and Virtual VA consist of various evidentiary and adjudicatory documents that are duplicative of those contained in the paper claims file or are irrelevant to the issue on appeal.  

For reasons explained below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks an increased, initial rating for his service-connected left foot second metatarsal fracture disability.  He last underwent a VA examination in February 2006.  During the March 2015 Board hearing, the Veteran testified that his left foot disability has worsened in severity since the February 2006 VA examination.  In this context, the Board notes that, while the evidentiary record contains a January 2015 Disability Benefits Questionnaire (DBQ) submitted by the Veteran's private physician, review of the DBQ reveals that it is not complete and does not contain all of the information needed to properly rate the Veteran's left foot disability.  Therefore, the Board concludes that a new examination must be scheduled to assess the current severity of the Veteran's disability. 

On remand, the Veteran should be given an opportunity to identify any healthcare providers who have treated him for his left foot disability.  All outstanding records that are identified are to be obtained.  As the evidentiary record only contains VA treatment records dated from June to December 2006, the claims file should also be updated to include all relevant VA treatment records dated from December 2006 to the present, as this evidence may contain information and evidence relevant to the increased rating claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any non-VA (private) healthcare providers who have treated his service-connected status post left foot second metatarsal fracture disability since service.  After securing any necessary authorization from the Veteran, all identified treatment records are to be obtained.  Also obtain all relevant VA treatment records dated from December 21, 2006 to the present.  

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2. After completion of the above, afford the Veteran an appropriate VA examination to determine the severity of his service-connected status post left foot second metatarsal fracture disability.  The examiner must review the claims file.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner is requested to report all pertinent manifestations and symptomatology of the status post left foot second metatarsal fracture disability.  The examiner should also comment as to whether the Veteran's status post left foot second metatarsal fracture disability is best characterized as "moderate," "moderately severe," or "severe."  In this regard, the examiner should consider the Veteran's subjective complaints related to his left foot pain. 

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report. 

3. Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any of the benefits sought are denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




